Per Curiam.
In this Anders* appeal, we affirm Brenda M. Bush's convictions and sentences. But we remand with instructions that the trial court enter a written order finding Bush competent to proceed, nunc pro tunc to the date the trial court made its oral determination of competency. See Fla. R. Crim. P. 3.212(b) ("If the court finds the defendant competent to proceed, the court shall enter its order so finding and shall proceed."); Mullens v. State , 197 So.3d 16, 37-38 (Fla. 2016).
AFFIRMED and REMANDED with instructions.
Rowe, Jay, and M.K. Thomas, JJ., concur.

Anders v. California , 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967)